DETAILED ACTION
This office action is responsive to communication(s) filed on 9/21/2021.
Here, the citations of the specification is as published under US Patent Application Publication 20220091716 A1.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-11 are pending and are currently being examined.
Claims 1, 3 and 9 are independent.

Specification
The disclosure is objected to because of the following informalities: 
¶ 74 recites “audio input element 214” and “Optical Input Element 218”, wherein it seems the applicant intended “audio input element [[214]] 114” and “Optical Input Element [[218]] 118”.
¶ 80 recites two instances of  “Remote Access Commands 224”, wherein it seems “Remote Access Commands [[224]] 242” were intended.
¶ 98 recites “First Level Idea 410”, wherein it seems “First Level Idea [[410]] 420” was intended.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “storing the electronic content within a memory accessible to the first software application and the second software application; and presenting the electronic content within a second software application upon a second electronic device”. Wherein it seems the applicant intended “storing the electronic content within a memory accessible to the first software application and a second software application; and presenting the electronic content within the second software application upon a second electronic device”.
Claim 11 recites “the electronic content has metadata associating it with either the second user automatically retrieving”, which it appears the applicant intended “the electronic content has metadata associating it with [[either]] the second user automatically retrieving”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-8 	and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites “provide a second user with a second software application rendering second graphical user interfaces (GUIs) to the user”. Here, the claim, after reciting “a first user” introduces “a second user”, but then refers to “the user”. Here, it is unclear whether “the user” refers to “a first user” or “a second user”. Other succeeding instances of “the user” in Claim 3 are also unclear. For compact prosecution purposes only, the examiner interprets instances of the user as referring to the user most recently cited in preceding limitation(s). 

Claim 3 recites “transmitting to a third memory accessible to the first computer system”. Here, it is unclear what is being transmitting to a third memory. For compact prosecution purposes only, the examiner interprets the transmitting to be of some type of data (e.g., mind map item information). 

Claim 10 is also unclear for reciting “the user” within the limitation “before the user opens the mind map”. Here, as in claim 3, it is unclear whether “the user” refers to “a first user” or “a second user”. A preceding limitation cites “opening a mind map…upon a selection of a mind map by the second user”. For compact prosecution purposes only, the examiner interprets the limitation as “before the second user opens the mind map”.

Dependent claims 4-8 are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki; Akiko (hereinafter Okazaki – US 20120317108 A1) in view of Cervelli; Daniel et al. (hereinafter Cervelli – US 20170052747 A1).

Independent Claim 1:
	Okazaki teaches A method comprising:
establishing selection of an item of content by a user; (developer units may be allowed complete control of user interface 126, see ¶ 21, e.g., to create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32)
transmitting the selected item of content to a memory for storage; (the interactions/inputs/data of the collaborative developer brainstorming sessions are combined to create/edit a mind map [mind map item], ¶¶ 6, 13, 26-27 and 37 and figs. 2 and 5:504. Mind maps and other data created during sessions are stored at [and necessarily transmitted to] least in a memory, ¶¶. 25 and 30-31)
rendering the item of content within a mind mapping software application as an item in a queue of items; (search content items, i.e., words/concepts/ideas [queue of items] related to words/concepts/ideas provided to the system are displayed to the developers in a side-bar [as shown on the right side of fig. 4a] or other GUI feature, ¶¶ 31 and 34 and figs. 3-4a. The collaboration is used to create a mind map with a mind mapping tool [a mind mapping software application], ¶¶ 1 and 30-32)
adding the item of content to a mind map rendered within the mind mapping software application in dependence upon […] the application of a subset of a plurality of rules of the mind mapping software application. (users may add new bubbles or image graphics for a mind map, ¶ 30, different graphical indicators, such as colors or image identifications, may be presented corresponding to different developer inputs [the application of a subset of a plurality of rules of the mind mapping software application], ¶ 26)
Okazaki does not appear to expressly teach 
that the adding is depending upon a drag-and-drop action by the user with respect to item of content placing the item of content within a user defined position within the mind map. 
However, Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag (which implies selection and movement) and drop (which corresponds to releasing) operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Okazaki to include the concept(s) of allowing users to drag and drop map items from one application to another application, and/or to a desired position on a map, and linking objects depending on the object type, as taught/suggested by Cervelli.
One would have been motivated to make such a combination in order to arrive at a more efficient and convenient system, Cervelli ¶¶ 8 and 129, that provides metadata options that are relevant to the data items, Cervelli ¶¶ 74, 121 and 146, and/or provide the user more control over how to design the map, Cervelli ¶¶ 128-129, 132 and 137 and fig. 7B.
In combination, Okazaki, as modified, teaches/suggests 
that the adding is depending upon a drag-and-drop action by the user with respect to item of content placing the item of content within a user defined position within the mind map. (Okazaki teaches that users can create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32. Okazaki further teaches that text fields and idea graphics of the mind map may be rearranged, ¶ 32, and adding/cancelling idea images, Okazaki claim 5 and ¶ 30 and fig. 3. Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag (which implies selection and movement) and drop (which corresponds to releasing) operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227)

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 20120317108 A1) in view of Cervelli (US 20170052747 A1), as applied to claim 1 above, and further in view of Saitou, Nobuhiro (hereinafter Saitou – US 20020154117 A1)

Claim 2:
	The rejection of claim 1 is incorporated. Okazaki does not appear to expressly teach 
wherein a first rule of the plurality of rules relates to how to add the item of content to the mind map based upon other elements of the mind map within the vicinity of the user defined position;
a second rule of the plurality of rules relates to how to add the item of content to the mind map based upon the user defined position overlapping an existing rendered element of the mind map;
and a third rule of the plurality of rules relates to how to add the item of content to the mind map based upon a type of the item of content. 
However, Saitou teaches/suggests the concept(s) of.
wherein a first rule of the plurality of rules relates to how to add the item of content to the mind map based upon other elements of the mind map within the vicinity of the user defined position; (when determining that a graphical object is being dropped by a user between two existing objects, connected by a line, the line connecting the two objects is deleted, and the new object id displayed between the two objects with two lines connecting the new object with the two previously existing objects, See figs. 35A-35C and ¶¶ 194-200)
a second rule of the plurality of rules relates to how to add the item of content to the mind map based upon the user defined position overlapping an existing rendered element of the mind map; (in addition determining that a new object is being dropped between two existing objects, it is also determined the distance between the two existing objects is not sufficient to accommodate the height of new object being inserted, such resulting in the objects overlapping at least one object, fig. 35B and ¶ 199, and the distance between the objects are expanded, and the new item is displayed, without overlapping the existing object(s), see ¶ 199 and fig. 35C)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki wherein a first rule of the plurality of rules relates to how to add the item of content to the mind map based upon other elements of the mind map within the vicinity of the user defined position, and a second rule of the plurality of rules relates to how to add the item of content to the mind map based upon the user defined position overlapping an existing rendered element of the mind map, as taught/suggested by Saitou.
One would have been motivated to make such a combination in order to improve the usability/efficiency of the method by allowing inserting new objects without much trouble to the user, Saitou ¶ 9.
Okazaki does not appear to expressly teach 
and a third rule of the plurality of rules relates to how to add the item of content to the mind map based upon a type of the item of content. 
However, Cervelli teaches/suggests the concept(s) of overlaying a display with different shapes, to represent different types of object types, ¶¶ 124-125. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki to include the concept(s) of overlaying a display with different shapes, to represent different types of object types, as taught/suggested by Cervelli.
One would have been motivated to make such a combination in order to make the method more usable by making easily visualize attributes for different objects, Cervelli ¶ 110.
In combination, Okazaki, as modified, teaches/suggests 
and a third rule of the plurality of rules relates to how to add the item of content to the mind map based upon a type of the item of content (Okazaki teaches rendering an mind map, as explained above for claim 3. Cervelli teaches/suggests the concept(s) of overlaying a display with different shapes, to represent different types of object types, ¶¶ 124-125)

Claim(s) 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 20120317108 A1) in view of Piecko; Krystian (hereinafter Piecko – US 20190095395 A1), Cervelli (US 20170052747 A1) and Chung; Young Gyo (hereinafter Chung – US 20150205266 A1).

Independent Claim 3:
Okazaki teaches A method comprising: (see at least fig. 5)
providing a first computer system coupled to a communications network (at least one additional developer unit 128/130 [a first computer system], used by at least one additional developer, is interconnected to a main developer unit 102, used by a main developer, via a network, [the computer network of main and interconnected additional developer units are herein interpreted as a communications network ], ¶¶ 6, 14 and 16 and fig. 1. Units 128/130 are, for example, a computer, notebook, mobile unit, or the like, see ¶ 16.)
comprising a first [processor], (because the at least one additional unit 128/130 is a computer, ¶ 16, it necessarily has a processor)
the first [processor] executing first code stored within a first memory to provide a first user with a first software application (because the at least one additional unit 128/130 is a computer, ¶ 16, it necessarily executes code [first code of a first software application that is stored within a first memory] of the computer, using a processor of the computer)
rendering first graphical user interfaces (GUIs) to the user (initiating a brainstorming session with a brainstorming topic on a main display interconnecting a plurality of developer units, Okazaki Claim 1 and fig. 5:502 and ¶ 36, wherein each additional developer units view GUIs 126/300 and 200 on the units’ own display, ¶¶ 16 and 26-28 and figs. 1-4a. Herein, the GUIs presented on the display of the at least one additional unit’s display are interpreted as being “first graphical user interfaces”, at least based on being displayed/rendered by the first computing system)
and accepting user input via first haptic interfaces of the first computer system; (users provide inputs using units 128 and 130 via user interface 112, ¶ 37 and fig. 5:504, via one or more mechanisms, ¶ 19. The user inputs include touch, e.g., received via touch screen, ¶¶ 14-15 and 18. Using broadest reasonable interpretation, herein, “haptic interfaces” includes touch sensitive interfaces, such as touchscreens, through which the user can communicate with the computer) 
providing a second computer system coupled to the communications network comprising a […] microprocessor, (the least one additional developer unit 128/130 [a first computer system] is interconnected to a main developer unit 102 [second computer system] via a network, [the computers connected by a network, the main and interconnected additional developer units, are herein interpreted as a comprising the communications network], ¶¶ 6, 14 and 16 and fig. 1. at least the main developer unit 102 [second computer system] includes a microprocessor 106, ¶ 15.) 
the […] microprocessor executing second code stored within a second memory to provide a second user with a second software application rendering second graphical user interfaces (GUIs) to the second user (main developer device 102 has instructions stored in memory 104, which is executed by the processor to present user interface 126 on its main display and to the interconnected additional developer devices, ¶¶ 14 and 16. Herein, the GUI(s) 126 and 200, that are presented on the main developer’s display are considered second graphical user interfaces (GUIs), as they are presented on the second computer system.)
and accepting user input via second haptic interfaces of the second computer system; (receiving various types of inputs, including touch inputs, from various interconnected developers using their developer units, at least ¶ 7, also see ¶¶ 13, 15, 20-21, 25 and 27 and figs. 1-4a)
[…] accessing the first software application; (the additional developer device displays user interface 126 and other interfaces, necessarily based on accessing software, ¶¶ 14-16 and 26-28 and figs. 1-4a. Additional devices necessarily have instructions stored in memory, which are executed by the processor to present user interfaces 126 and 200, ¶¶ 14, 16 and 26-28 and figs. 1-4a)
rendering upon the first computer system a first GUI comprising a plurality of fields; (search content items, i.e., words/concepts/ideas [plurality of fields] related to words/concepts/ideas provided to the system are displayed to the developers in a side-bar [as shown on the right side of fig. 4a] or other GUI feature, ¶¶ 31 and 34 and figs. 3-4a)
[…];
receiving upon the first computer system third inputs from the first user via the first haptic interfaces relating to the selection of an item of electronic content rendered to the first user […]; (developer units may be allowed complete control of user interface 126, see ¶ 21, e.g., to create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32)
associating the item of electronic content with a second field of the plurality of fields […]; (users can create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32)
receiving upon the first computer system fourth inputs from the first user via the first haptic interfaces relating to additional data to be transmitted with the item of content; (user touch inputs may be used to add/edit information in the text fields [additional data] related to the objects, ¶¶ 31-32. Because all of the interconnected developer units may view the GUI(s), ¶ 16, and control the GUI 126, ¶ 21, it is herein interpreted that all edited text field data is also transmitted [to be transmitted] to the main developer’s display [control system 100], to be displayed on the main display of the main developer unit)
associating the additional data within one or more third fields of the plurality of fields; (the information added/edited [additional data] is associated with the idea graphics [plurality of fields], ¶¶ 31-32 and figs. 3 and 4A)
combining the type of electronic content, the item of electronic content and the additional data together as a mind map item; (the interactions/inputs/data of the collaborative developer brainstorming sessions are combined to create/edit a mind map [mind map item], ¶¶ 6, 13, 26-27 and 37 and figs. 2 and 5:504)
[…];
[…] accessing the second software application; (main developer device 102 has instructions stored in memory 104, which is accessed/executed by the processor to present user interface 126 on its main display and to the interconnected additional developer devices, ¶¶ 14 and 16.)
rendering to the second user upon the second computer system a second GUI comprising a first portion for rendering a mind map […] and a second portion comprising the mind map item; (a main display of main developer unit displays mind map on left side [first portion] of user interface, and mind map items on the right side [second portion], e.g., in a suggest sidebar, fig. 4a and ¶¶ 31-34)
receiving upon the second computer system sixth inputs from the second user via the second haptic interfaces relating to selection of the mind map item; (main developer units may be allowed complete control of user interface 126, see ¶ 21, e.g., to create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32)
[…];
adding the item of content to the mind map rendered within the first portion of the second GUI in dependence upon […] the application of a subset of a plurality of rules of the mind mapping software application. (users may add new bubbles or image graphics for a mind map, ¶ 30, different graphical indicators, such as colors or image identifications, may be presented corresponding to different developer inputs [the application of a subset of a plurality of rules of the mind mapping software application], ¶ 26)
Okazaki further teaches that the additional developer units include digital devices such as computer, notebook, and mobile unit, ¶ 16, and receiving various types of inputs, including touch inputs, from various interconnected developers using their developer units, at least ¶ 7, also see ¶¶ 13, 15, 20-21, 25 and 27 and figs. 1-2. 
Okazaki does not appear to expressly teach 
that the first processor is a microprocessor and that as such, the second processor a “second” microprocessor
that the accessing of the first software application is done by “receiving upon the first computer system first inputs from the first user via the first haptic interfaces relating to” the accessing
that the accessing of the second software application is done by “receiving upon the second computer system fifth inputs from the second user via the second haptic interfaces relating to” the accessing
transmitting [data] to a third memory accessible to the first computer system
However, the examiner takes Official Notice that it was common knowledge that virtually all, if not all, contemporary computing devices, e.g., mobile units and computers, include microprocessors, and that it was common knowledge to receive haptic/touch inputs on haptic/touch sensitive device for accessing software applications, and that it was common knowledge that most computers, if not “all” computers, include memory (e.g., RAM), that temporarily stores all the information used by the computers to perform their functions. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki to include the concept(s) of that it was common knowledge that virtually all, if not all, contemporary computing devices, e.g., mobile units and computers, include microprocessors, and that it was common knowledge to receive haptic/touch inputs on haptic/touch sensitive device for accessing software applications, and that it was common knowledge that most computers, if not “all” computers, include memory (e.g., RAM), that temporarily stores all the information used by the computers to perform their functions, as taught/suggested by Official Notice.
One would have been motivated to make such a combination in order to arrive at a more practical method using processing hardware that is common to computers, and using inputs that are commonly used to access software applications, see Official Notice.
Okazaki does not appear to expressly teach 
receiving upon the first computer system second inputs from the first user via the first haptic interfaces relating to identifying a type of electronic content within a first field of the plurality of fields
However, Piecko teaches/suggests the concept(s) of allowing a user to select objects (e.g., object links) to add to a graph (e.g., mind map), and also to select attributes for that object from a list, e.g., business class and link type, ¶¶ 59, 100 and 143 and figs. 18-20, and that a computing system may include one or more remote data storage units, such as on storage units on a remote server, such as a webserver or database server, ¶ 164-165. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Okazaki to include the concept(s) of allowing a user to select objects (e.g., object links) to add to a graph (e.g., mind map), and also to select attributes for that object from a list, e.g., business class and link type, and that a computing system may include one or more remote data storage units, such as on storage units on a remote server, such as a webserver or database server, as taught/suggested by Piecko.
One would have been motivated to make such a combination in order to result in a more meaningful/useful system that provide meaning to joined/associated objects beyond a mere join, Piecko ¶ 130, and to increase the capacity of the system by allowing it to store a large amount of data, Piecko ¶ 2.
Okazaki further teaches that text fields and idea graphics of the mind map may be rearranged, ¶ 32, and adding/cancelling idea images, Okazaki claim 5 and ¶ 30 and fig. 3.
Okazaki does not appear to expressly teach 
that the selected item is rendered to the first user “within a third GUI associated with a third software application” 
that the associating is “in dependence upon the type of electronic content”
receiving upon the second computer system seventh inputs from the second user via the second haptic interfaces relating to movement of a cursor rendered to the second user within first portion of the second GUI selection to which the mind map item is linked;
receiving upon the second computer system eighth inputs from the second user via the second haptic interfaces relating to the cursor within the first portion of the second GUI releasing the mind map item at a user defined position;
that the adding is also based upon “the user defined position within the mind map”.
However, Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag (which implies selection and movement) and drop (which corresponds to releasing) operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Okazaki to include the concept(s) of allowing users to drag and drop map items from one application to another application, and/or to a desired position on a map, and linking objects depending on the object type, as taught/suggested by Cervelli.
One would have been motivated to make such a combination in order to arrive at a more efficient and convenient system, Cervelli ¶¶ 8 and 129, that provides metadata options that are relevant to the data items, Cervelli ¶¶ 74, 121 and 146, and/or provide the user more control over how to design the map, Cervelli ¶¶ 128-129, 132 and 137 and fig. 7B.
Okazaki further teaches the concepts of navigating a user interface, ¶¶ 4 and 34, and user interfaces available to a main developer, wherein either a mind map is displayed, figs. 3-4b and ¶¶ 30-34, or not displayed, figs. 1-2 and ¶¶ 14-29, and that project repository storing mind maps related to projects, ¶¶ 25 and 29 and fig. 2.
Okazaki does not appear to expressly teach 
that the rendering is of a mind map selected by the second user. 
However, Chung teaches/suggests the concept(s) of allowing users to selectively output a mind map from a list of mind maps, ¶¶ 29 and 112 and fig. 9. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki to include the concept(s) of allowing users to selectively output a mind map from a list of mind maps, as taught/suggested by Chung.
One would have been motivated to make such a combination in order to improve the usability and scalability of the method by allowing user more control and over the one or more projects, each containing one or more related mind maps, Chung ¶ 112 and Okazaki ¶¶ 25 and 29 and fig. 2.
In combination, Okazaki, as modified, teaches/suggests 
that the first processor is a microprocessor and that as such, the second processor a “second” microprocessor (Okazaki further teaches that the additional developer units include digital devices such as computer, notebook, and mobile unit, ¶ 16. Official Notice teaches that is was common knowledge that virtually all, if not all, contemporary computing devices, e.g., mobile units and computers, include microprocessors)
that the accessing of the first software application is done by “receiving upon the first computer system first inputs from the first user via the first haptic interfaces relating to” the accessing (Okazaki teaches receiving various types of inputs, including touch inputs, from various interconnected developers using their developer units, at least ¶ 7, also see ¶¶ 13, 15, 20-21, 25 and 27 and figs. 1-2. Official Notice that it was common knowledge to receive haptic/touch inputs on haptic/touch sensitive device for accessing software applications)
that the accessing of the second software application is done by “receiving upon the second computer system fifth inputs from the second user via the second haptic interfaces relating to” the accessing (Okazaki teaches receiving various types of inputs, including touch inputs, from various interconnected developers using their developer units, at least ¶ 7, also see ¶¶ 13, 15, 20-21, 25 and 27 and figs. 1-2. Official Notice that it was common knowledge to receive haptic/touch inputs on haptic/touch sensitive device for accessing software applications)
transmitting [data] to a third memory accessible to the first computer system (Okazaki  teaches the interactions/inputs/data of the collaborative developer brainstorming sessions are combined to create/edit a mind map [data], ¶¶ 6, 13, 26-27 and 37 and figs. 2 and 5:504. Official Notice teaches that it was common knowledge that most computers, if not “all” computers, include memory (e.g., RAM), that temporarily stores all the information used by the computers to perform their functions)
receiving upon the first computer system second inputs from the first user via the first haptic interfaces relating to identifying a type of electronic content within a first field of the plurality of fields (Okazaki teaches that users/developers provide inputs using units 102,128 and 130 via user interface 112, ¶ 37 and fig. 5:504, via one or more mechanisms, ¶ 19. The user inputs include touch, e.g., received via touch screen, ¶¶ 14-15 and 18. Okazaki further teaches that users can select information and link them to other parts of the mind map, ¶ 32. Piecko teaches/suggests the concept(s) of allowing a user to select objects (e.g., object links) to add to a graph (e.g., mind map), and also to select attributes for that object from a list, e.g., business class and link type, ¶¶ 59, 100 and 143 and figs. 18-20.)
that the selected item is rendered to the first user “within a third GUI associated with a third software application” (Okazaki teaches that users can create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32. Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, and linking objects depending on the object type, ¶  227.)
that the associating is “in dependence upon the type of electronic content” (Okazaki teaches that users can create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32. Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, and linking objects depending on the object type, ¶  227.)
receiving upon the second computer system seventh inputs from the second user via the second haptic interfaces relating to movement of a cursor rendered to the second user within first portion of the second GUI selection to which the mind map item is linked; (Okazaki teaches that users can create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32. Okazaki further teaches that text fields and idea graphics of the mind map may be rearranged, ¶ 32, and adding/cancelling idea images, Okazaki claim 5 and ¶ 30 and fig. 3. Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag (which implies selection and movement) and drop (which corresponds to releasing) operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227)
receiving upon the second computer system eighth inputs from the second user via the second haptic interfaces relating to the cursor within the first portion of the second GUI releasing the mind map item at a user defined position; (Okazaki teaches that users can create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32. Okazaki further teaches that text fields and idea graphics of the mind map may be rearranged, ¶ 32, and adding/cancelling idea images, Okazaki claim 5 and ¶ 30 and fig. 3. Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag (which implies selection and movement) and drop (which corresponds to releasing) operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227)
that the adding is also based upon “the user defined position within the mind map”. (Okazaki teaches that users may add new bubbles or image graphics for a mind map, ¶ 30, different graphical indicators, such as colors or image identifications, may be presented corresponding to different developer inputs [the application of a subset of a plurality of rules of the mind mapping software application], ¶ 26. Okazaki further teaches that text fields and idea graphics of the mind map may be rearranged, ¶ 32, and adding/cancelling idea images, Okazaki claim 5 and ¶ 30 and fig. 3. Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag (which implies selection and movement) and drop (which corresponds to releasing) operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227)
that the rendering is of a mind map selected by the second user (Okazaki  teaches a main display of main developer unit displays mind map on left side [first portion] of user interface, and mind map items on the right side [second portion], e.g., in a suggest sidebar, fig. 4a and ¶¶ 31-34). Okazaki further teaches the concepts of navigating a user interface, ¶¶ 4 and 34, and user interfaces available to a main developer, wherein either a mind map is displayed, figs. 3-4b and ¶¶ 30-34, or not displayed, figs. 1-2 and ¶¶ 14-29, and that project repository storing mind maps related to projects, ¶¶ 25 and 29 and fig. 2. Chung teaches/suggests the concept(s) of allowing users to selectively output a mind map from a list of mind maps, ¶¶ 29 and 112 and fig. 9.)

Claim 7:
	The rejection of claim 3 is incorporated. Okazaki teaches
wherein the first user and the second user are members of a group; (developers are part of a team of developers, ¶ 5)
and the second user can view the item of content with the second portion of the second GUI within the second software application; (a plurality of developer users may view a display of a mind map, ¶ 7, using their own units/computers, ¶¶ 6, 13, 16, 18 and 36 and fig. 5)
and the first user can view the item of content within another second portion of another second GUI within another instance of the second software application. (a plurality of developer users may view a display of a mind map, ¶ 7, using their own units/computers, ¶¶ 6, 13, 16, 18 and 36 and fig. 5)

Claim 8:
The rejection of claim 3 is incorporated. Okazaki teaches
wherein the item of content is one of an item of text, a uniform resource locator, and an image. (text inputs, ¶ 15. Idea images, ¶ 6)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 20120317108 A1) in view of Piecko (US 20190095395 A1), Cervelli (US 20170052747 A1) and Chung (US 20150205266 A1),as applied to claim 3 above, and further in view of Saitou, Nobuhiro (hereinafter Saitou – US 20020154117 A1).

Claim 4:
	The rejection of claim 3 is incorporated. Okazaki does not appear to expressly teach 
wherein a first rule of the plurality of rules relates to how to add the item of content to the mind map based upon other elements of the mind map within the vicinity of the user defined position;
a second rule of the plurality of rules relates to how to add the item of content to the mind map based upon the user defined position overlapping an existing rendered element of the mind map;
and a third rule of the plurality of rules relates to how to add the item of content to the mind map based upon a type of the item of content. 
However, Saitou teaches/suggests the concept(s) of.
wherein a first rule of the plurality of rules relates to how to add the item of content to the mind map based upon other elements of the mind map within the vicinity of the user defined position; (when determining that a graphical object is being dropped by a user between two existing objects, connected by a line, the line connecting the two objects is deleted, and the new object id displayed between the two objects with two lines connecting the new object with the two previously existing objects, See figs. 35A-35C and ¶¶ 194-200)
a second rule of the plurality of rules relates to how to add the item of content to the mind map based upon the user defined position overlapping an existing rendered element of the mind map; (in addition determining that a new object is being dropped between two existing objects, it is also determined the distance between the two existing objects is not sufficient to accommodate the height of new object being inserted, such resulting in the objects overlapping at least one object, fig. 35B and ¶ 199, and the distance between the objects are expanded, and the new item is displayed, without overlapping the existing object(s), see ¶ 199 and fig. 35C)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki wherein a first rule of the plurality of rules relates to how to add the item of content to the mind map based upon other elements of the mind map within the vicinity of the user defined position, and a second rule of the plurality of rules relates to how to add the item of content to the mind map based upon the user defined position overlapping an existing rendered element of the mind map, as taught/suggested by Saitou.
One would have been motivated to make such a combination in order to improve the usability/efficiency of the method by allowing inserting new objects without much trouble to the user, Saitou ¶ 9.
Okazaki does not appear to expressly teach 
and a third rule of the plurality of rules relates to how to add the item of content to the mind map based upon a type of the item of content. 
However, Cervelli teaches/suggests the concept(s) of overlaying a display with different shapes, to represent different types of object types, ¶¶ 124-125. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki to include the concept(s) of overlaying a display with different shapes, to represent different types of object types, as taught/suggested by Cervelli.
One would have been motivated to make such a combination in order to make the method more usable by making easily visualize attributes for different objects, Cervelli ¶ 110.
In combination, Okazaki, as modified, teaches/suggests 
and a third rule of the plurality of rules relates to how to add the item of content to the mind map based upon a type of the item of content (Okazaki teaches rendering an mind map, as explained above for claim 3. Cervelli teaches/suggests the concept(s) of overlaying a display with different shapes, to represent different types of object types, ¶¶ 124-125)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 20120317108 A1) in view of Piecko (US 20190095395 A1), Cervelli (US 20170052747 A1) and Chung (US 20150205266 A1),as applied to claim 3 above, and further in view of Thimbleby; William J. (hereinafter Thimbleby – US 20160357720 A1).

Claim 5:
	The rejection of claim 3 is incorporated. Okazaki does not appear to expressly teach
wherein the first user and the second user are the same user. 
However, Thimbleby teaches/suggests 
wherein the first user and the second user are the same user (collaborative editing is carried out by the same user using multiple devices, ¶ 29)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki to include wherein the first user and the second user are the same user, as taught/suggested by Thimbleby.
One would have been motivated to make such a combination in order to increase the scalability and applicability of the method to apply to a larger variety of collaboration contexts, Thimbleby ¶¶ 3 and 5.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 20120317108 A1) in view of Piecko (US 20190095395 A1), Cervelli (US 20170052747 A1) and Chung (US 20150205266 A1), as applied to claim 3 above, and further in view of Estrada; Antonio et al. (hereinafter Estrada – US 20070220016 A1).

Claim 6:
	The rejection of claim 3 is incorporated. Okazaki teaches
wherein the first user was previously invited by the second user to provide items of content of which the item of content is one to the second user; (A main developer invite others developers to engage in collaborative brainstorming sessions, ¶¶ 13 and 28 and Okazaki claim 13. As the developers engage in the sessions, they generate ideas/content and share them with [provide them to] the other developers, including the main developer, ¶¶ 21-22)
the first user accepted the second user's invitation; (The act of developers connecting to and engaging in the collaborative brainstorming sessions, ¶¶ 16, 28 and 32, is interpreted as acceptance of the invitation to engage.)
[…]. 
Okazaki does not appear to expressly teach 
and the first user cannot view the item of content within the second portion of the second software application. 
However, Estrada teaches/suggests the concept(s) of a collaboration space (or “place”) in which each user’s access rights and privileges in the space, e.g., based on user’s roles, wherein certain content cannot be seen by certain members of a team, ¶¶ 22, 24, 28 and 38. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki to include the concept(s) of a collaboration space (or “place”) in which each user’s access rights and privileges in the space, e.g., based on user’s roles, as taught/suggested by Estrada.
One would have been motivated to make such a combination in order to improve the security of the method by providing protecting sensitive data from being seen by nonauthorized members, Estrada ¶ 24.
In combination, Okazaki, as modified, teaches/suggests 
and the first user cannot view the item of content within the second portion of the second software application (Okazaki teaches a first user collaborating to generate a mind map, and a second portion of software that displays the mind map, as explained for claim 3. Estrada teaches/suggests the concept(s) of a collaboration space (or “place”) in which each user’s access rights and privileges in the space, e.g., based on user’s roles, wherein certain content cannot be seen by certain members of a team, ¶¶ 22, 24, 28 and 38.)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 20120317108 A1) in view of Estrada (US 20070220016 A1). 

Independent Claim 9:
	Okazaki teaches A method comprising:
acquiring electronic content within a first software application upon a first electronic device; (As the developers engage in the sessions, they generate ideas/content and share them with [provide them to] the other developers, including the main developer [acquiring electronic content], ¶¶ 21-22. A main developer uses device 102 [within a first software application upon a first electronic device] to present user interface 126 on its main display and to the interconnected additional developer devices, ¶¶ 14 and 16.)
[…];
and presenting the electronic content within the second software application upon a second electronic device. (main developer device 102 has instructions stored in memory 104, which is accessed/executed by the processor to present user interface 126 on its main display and to the interconnected additional developer devices, ¶¶ 14 and 16. Initiating a brainstorming session with a brainstorming topic on a main display interconnecting a plurality of developer units, Okazaki Claim 1 and fig. 5:502 and ¶ 36, wherein each additional developer units view GUIs 126/300 and 200 on the units’ own display [second software application upon a second electronic device], ¶¶ 16 and 26-28 and figs. 1-4a.)
Okazaki does not appear to expressly teach 
storing the electronic content within a memory accessible to the first software application and a second software application. 
However, Estrada teaches/suggests the concept(s) of a collaboration space (or “place”) in which users can collaborate over a network, such as the Internet, and can access project data in a server’s database, fig. 2 and ¶¶ 26-28. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki to include the concept(s) of a collaboration space (or “place”) in which users can collaborate over a network, such as a WAN or the Internet, and can access project data in a server’s database, as taught/suggested by Estrada.
One would have been motivated to make such a combination in order to improve the scalability of the method by providing the larger data storage capabilities, Estrada fig. 2 and ¶¶ 26-28.
In combination, Okazaki, as modified, teaches/suggests 
storing the electronic content within a memory accessible to the first software application and a second software application (Okazaki teaches developers interacting to generate ideas, ¶ 21-22. Estrada teaches/suggests the concept(s) of a collaboration space (or “place”) in which users can collaborate over a network, such as the Internet, and can access project data in a server’s database, fig. 2 and ¶¶ 26-28)

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 20120317108 A1) in view of Estrada (US 20070220016 A1), as applied to claim 9 above, and further in view of Chung (US 20150205266 A1) and Cervelli (US 20170052747 A1).

Claim 10:
	The rejection of claim 9 is incorporated. Okazaki, as modified, further teaches
wherein acquisition of the electronic content within the first software application upon the first electronic device is performed by a first user; (as the developers engage in the sessions, they generate ideas/content and share them with [provide them to] the other developers, including the main developer [acquisition…by a first user], Okazaki, ¶¶ 21-22. A main developer uses device 102 [within a first software application upon a first electronic device] to present user interface 126 on its main display and to the interconnected additional developer devices, Okazaki, ¶¶ 14 and 16)
storing the electronic content within the memory comprises transmitting the electronic content to a remote server; (Estrada teaches/suggests the concept(s) of a collaboration space (or “place”) in which users can collaborate over a network, such as the WAN [remote] and can access, via the network, project data in a server’s database, fig. 2 and ¶¶ 26-28. )
and presenting the electronic content within the second software application upon the second electronic device comprises: receiving from a second user a request to open the second software application upon the second electronic device; (Estrada further teaches that the server receives requests for access of information, and/or sign-on protocol, ¶¶ 36-38)
opening the second software application upon the second electronic device; (each additional developer units view GUIs 126/300 and 200 on the units’ own display [second software application upon a second electronic device], ¶¶ 16 and 26-28 and figs. 1-4a)
automatically retrieving from the remote server the electronic content; (Estrada further teaches retrieving information by the server, necessarily automatically, for the user based on authentication of the user, ¶¶ 38-39)
retrieving and opening a mind map within the second software application […]; (Okazaki, a main display of main developer unit displays mind map on left side [first portion] of user interface, and mind map items on the right side [second portion], e.g., in a suggest sidebar, fig. 4a and ¶¶ 31-34. A plurality of developer users may view a display of a mind map, ¶ 7, using their own units/computers, ¶¶ 6, 13, 16, 18 and 36 and fig. 5, which necessarily includes retrieving and opening the mind map)
rendering the electronic content within a region of a graphical user interface (GUI) of the second software application where the region is different to another region of the GUI rendering the mind map; (Okazaki  teaches a main display of main developer unit displays mind map on left side [a region] of user interface, and mind map items on the right side [different to another region…rendering the mind map], e.g., in a suggest sidebar, fig. 4a and ¶¶ 31-34, and that developer units may be allowed complete control of user interface 126, see ¶ 21, e.g., to create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32)
and […] electronic content is automatically added to the mind map; (Okazaki teaches that users may add new bubbles or image graphics for a mind map, ¶ 30, different graphical indicators, such as colors or image identifications, may be presented corresponding to different developer inputs, ¶ 26)
the second software application is a mind mapping software application; (Okazaki teaches that the collaboration is used to create a mind map with a mind mapping tool [a mind mapping software application], ¶¶ 1 and 30-32)
[…]; 
and the automatic retrieval of the electronic content is performed either before the second user opens the mind map or after the mind map is opened and is performed independent of which mind map the second user opens. (Okazaki teaches that the mind map is displayed to each interconnected developer, ¶ 13, and are stored in a repository, ¶¶ 29-30, regardless of the mind map, the information is necessarily retrieves at least before opening/displaying the mind map. Estrada teaches/suggests the concept(s) of a collaboration space (or “place”) in which users can collaborate over a network, such as the Internet, and can access project data in a server’s database, fig. 2 and ¶¶ 26-28)
Okazaki further teaches the concepts of navigating a user interface, ¶¶ 4 and 34, and user interfaces available to a main developer, wherein either a mind map is displayed, figs. 3-4b and ¶¶ 30-34, or not displayed, figs. 1-2 and ¶¶ 14-29, and that project repository storing mind maps related to projects, ¶¶ 25 and 29 and fig. 2.
Okazaki does not appear to expressly teach 
that the retrieving and opening of the mind map is in dependence upon a selection of a mind map by the second user.
However, Chung teaches/suggests the concept(s) of allowing users to selectively output a mind map from a list of mind maps, ¶¶ 29 and 112 and fig. 9. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki to include the concept(s) of allowing users to selectively output a mind map from a list of mind maps, as taught/suggested by Chung.
One would have been motivated to make such a combination in order to improve the usability and scalability of the method by allowing user more control and over the one or more projects, each containing one or more related mind maps, Chung ¶ 112 and Okazaki ¶¶ 25 and 29 and fig. 2.
Okazaki does not appear to expressly teach 
receiving an indication of a drag and drop operation within the GUI with respect to the electronic content wherein once dropped the mentioned adding of content to the mind occurs
an aspect of the automatic addition of the electronic content to the mind map is established in dependence upon where the electronic content is dropped within the mind map
However, Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag and drop operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Okazaki to include the concept(s) of allowing users to drag and drop map items from one application to another application, and/or to a desired position on a map, and linking objects depending on the object type, as taught/suggested by Cervelli.
One would have been motivated to make such a combination in order to arrive at a more efficient and convenient system, Cervelli ¶¶ 8 and 129, that provides metadata options that are relevant to the data items, Cervelli ¶¶ 74, 121 and 146, and/or provide the user more control over how to design the map, Cervelli ¶¶ 128-129, 132 and 137 and fig. 7B.
In combination, Okazaki, as modified, teaches/suggests 
that the retrieving and opening of the mind map is in dependence upon a selection of a mind map by the second user (Okazaki  teaches a main display of main developer unit displays mind map on left side of user interface, and mind map items on the right side, e.g., in a suggest sidebar, fig. 4a and ¶¶ 31-34). Okazaki further teaches the concepts of navigating a user interface, ¶¶ 4 and 34, and user interfaces available to a main developer, wherein either a mind map is displayed, figs. 3-4b and ¶¶ 30-34, or not displayed, figs. 1-2 and ¶¶ 14-29, and that project repository storing mind maps related to projects, ¶¶ 25 and 29 and fig. 2. Chung teaches/suggests the concept(s) of allowing users to selectively output a mind map from a list of mind maps, ¶¶ 29 and 112 and fig. 9.)
receiving an indication of a drag and drop operation within the GUI with respect to the electronic content wherein once dropped the mentioned adding of content to the mind occurs (Okazaki teaches the adding of content to a mind map, as explained above for claim 9. Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag and drop operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227)
an aspect of the automatic addition of the electronic content to the mind map is established in dependence upon where the electronic content is dropped within the mind map (Okazaki  teaches the adding of content to a mind map, as explained above for claim 9. Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag and drop operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227)

Claim 11:
	The rejection of claim 9 is incorporated. Okazaki teaches
wherein acquisition of the electronic content within the first software application upon the first electronic device is performed by a first user; (as the developers engage in the sessions, they generate ideas/content and share them with [provide them to] the other developers, including the main developer [acquisition…by a first user], Okazaki, ¶¶ 21-22. A main developer uses device 102 [within a first software application upon a first electronic device] to present user interface 126 on its main display and to the interconnected additional developer devices, Okazaki, ¶¶ 14 and 16)
storing the electronic content within the memory comprises transmitting the electronic content to a remote server; (Estrada teaches/suggests the concept(s) of a collaboration space (or “place”) in which users can collaborate over a network, such as the WAN [remote] and can access, via the network, project data in a server’s database, fig. 2 and ¶¶ 26-28. )
and presenting the electronic content within the second software application upon the second electronic device comprises: receiving from a second user a request to open the second software application upon the second electronic device; (Estrada further teaches that the server receives requests for access of information, and/or sign-on protocol, ¶¶ 36-38)
opening the second software application upon the second electronic device; (each additional developer units view GUIs 126/300 and 200 on the units’ own display [second software application upon a second electronic device], ¶¶ 16 and 26-28 and figs. 1-4a)
retrieving and opening a mind map within the second software application […]; (Okazaki, a main display of main developer unit displays mind map on left side [first portion] of user interface, and mind map items on the right side [second portion], e.g., in a suggest sidebar, fig. 4a and ¶¶ 31-34. A plurality of developer users may view a display of a mind map, ¶ 7, using their own units/computers, ¶¶ 6, 13, 16, 18 and 36 and fig. 5, which necessarily includes retrieving and opening the mind map)
[…];
rendering the electronic content within a region of a graphical user interface (GUI) of the second software application where the region is different to another region of the GUI rendering the mind map; (Okazaki teaches a main display of main developer unit displays mind map on left side [a region] of user interface, and mind map items on the right side [different to another region…rendering the mind map], e.g., in a suggest sidebar, fig. 4a and ¶¶ 31-34, and that developer units may be allowed complete control of user interface 126, see ¶ 21, e.g., to create mind map concepts through user inputs, such as touch, e.g., by selecting information and linking them to other parts of the mind map, ¶¶ 30-32)
and […] electronic content is automatically added to the mind map; (users may add new bubbles or image graphics for a mind map, ¶ 30, different graphical indicators, such as colors or image identifications, may be presented corresponding to different developer inputs, ¶ 26)
the second software application is a mind mapping software application; (Okazaki teaches that the collaboration is used to create a mind map with a mind mapping tool [a mind mapping software application], ¶¶ 1 and 30-32)
[…].
Okazaki further teaches the concepts of navigating a user interface, ¶¶ 4 and 34, and user interfaces available to a main developer, wherein either a mind map is displayed, figs. 3-4b and ¶¶ 30-34, or not displayed, figs. 1-2 and ¶¶ 14-29, and that project repository storing mind maps related to projects, ¶¶ 25 and 29 and fig. 2.
Okazaki does not appear to expressly teach 
that the retrieving and opening of the mind map is based on whether the electronic content has metadata associating it with either the second user or the mind map.
determining whether the electronic content has metadata associating it with either the second user or the mind map
upon a positive determination that the electronic content has metadata associating it with the mind map automatically retrieving from the remote server the electronic content
However, Chung teaches/suggests the concept(s) of allowing users to selectively output a mind map from a list of mind maps, ¶¶ 29 and 112 and fig. 9, e.g., by finding a mind map with the name [metadata] matching the selected mind map, ¶ 112. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki to include the concept(s) of allowing users to selectively output a mind map from a list of mind maps, e.g., by finding a mind map with the name [metadata] matching the selected mind map, ¶ 112, as taught/suggested by Chung.
One would have been motivated to make such a combination in order to improve the usability and scalability of the method by allowing user more control and over the one or more projects, each containing one or more related mind maps, Chung ¶ 112 and Okazaki ¶¶ 25 and 29 and fig. 2.
Okazaki does not appear to expressly teach 
upon a positive determination that the electronic content has metadata associating it with [[either]] the second user automatically retrieving from the remote server the electronic content independent of the mind map opened by the second user;
upon a negative determination that the electronic content does not have metadata associating it with either the second user or the mind map the second software application proceeds without automatically retrieving from the remote server the electronic content;. 
However, Estrada further teaches/suggests the concept(s) of a collaboration space (or “place”) users have access to specific contents based on their specific rights and privileges in the space, e.g., based on the user’s roles, and wherein if a user doesn’t have appropriate rights/privileges, they are restricted from seeing certain content,  ¶¶ 22, 24, 28 and 38. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okazaki to include the concept(s) of a collaboration space (or “place”) users have access to specific contents based on their specific rights and privileges in the space, e.g., based on the user’s roles, and wherein if a user doesn’t have appropriate rights/privileges, they are restricted from seeing certain content, as taught/suggested by Estrada.
One would have been motivated to make such a combination in order to improve the security of the method by providing protecting sensitive data from being seen by nonauthorized members, Estrada ¶ 24.
Okazaki does not appear to expressly teach
receiving an indication of a drag and drop operation within the GUI with respect to the electronic content wherein once dropped the mentioned adding of content to the mind occurs
and an aspect of the automatic addition of the electronic content to the mind map is established in dependence upon where the electronic content is dropped within the mind map
However, Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag and drop operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Okazaki to include the concept(s) of allowing users to drag and drop map items from one application to another application, and/or to a desired position on a map, and linking objects depending on the object type, as taught/suggested by Cervelli.
One would have been motivated to make such a combination in order to arrive at a more efficient and convenient system, Cervelli ¶¶ 8 and 129, that provides metadata options that are relevant to the data items, Cervelli ¶¶ 74, 121 and 146, and/or provide the user more control over how to design the map, Cervelli ¶¶ 128-129, 132 and 137 and fig. 7B.
In combination, Okazaki, as modified, teaches/suggests 
that the retrieving and opening of the mind map is in dependence upon a selection of a mind map by the second user , determining whether the electronic content has metadata associating it with either the second user or the mind map, and upon a positive determination that the electronic content has metadata associating it with the mind map automatically retrieving from the remote server the electronic content (Okazaki  teaches a main display of main developer unit displays mind map on left side of user interface, and mind map items on the right side, e.g., in a suggest sidebar, fig. 4a and ¶¶ 31-34). Okazaki further teaches the concepts of navigating a user interface, ¶¶ 4 and 34, and user interfaces available to a main developer, wherein either a mind map is displayed, figs. 3-4b and ¶¶ 30-34, or not displayed, figs. 1-2 and ¶¶ 14-29, and that project repository storing mind maps related to projects, ¶¶ 25 and 29 and fig. 2. Chung teaches/suggests the concept(s) of allowing users to selectively output a mind map from a list of mind maps, ¶¶ 29 and 112 and fig. 9, e.g., by finding a mind map with the name [metadata] matching the selected mind map, ¶ 112)
upon a positive determination that the electronic content has metadata associating it with [[either]] the second user automatically retrieving from the remote server the electronic content independent of the mind map opened by the second user; (Okazaki, as modified, teaches the retrieving/displaying mind map from a remote server, as previously explained. Estrada further teaches/suggests the concept(s) of a collaboration space (or “place”) users have access to specific contents based on their specific rights and privileges in the space, e.g., based on the user’s roles, and wherein if a user doesn’t have appropriate rights/privileges, they are restricted from seeing certain content,  ¶¶ 22, 24, 28 and 38)
upon a negative determination that the electronic content does not have metadata associating it with either the second user or the mind map the second software application proceeds without automatically retrieving from the remote server the electronic content; (Okazaki, as modified, teaches the retrieving/displaying mind map from a remote server, as previously explained. Estrada further teaches/suggests the concept(s) of a collaboration space (or “place”) users have access to specific contents based on their specific rights and privileges in the space, e.g., based on the user’s roles, and wherein if a user doesn’t have appropriate rights/privileges, they are restricted from seeing certain content,  ¶¶ 22, 24, 28 and 38)
receiving an indication of a drag and drop operation within the GUI with respect to the electronic content wherein once dropped the mentioned adding of content to the mind occurs (Okazaki teaches the adding of content to a mind map, as explained above for claim 9. Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag and drop operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227)
and an aspect of the automatic addition of the electronic content to the mind map is established in dependence upon where the electronic content is dropped within the mind map (Okazaki  teaches the adding of content to a mind map, as explained above for claim 9. Cervelli teaches/suggests the concept(s) of allowing users to drag and drop map items from one application to another application, ¶¶ 128-129 and 132 and fig. 7B, a user performing a drag and drop operation to move display objects from one place on a map to another place, e.g., from a selection list 704 displayed next to a map to a location on the map corresponding to where the user is dragging the object, represented by icon 706, ¶¶ 130-132 and figs. 7A-7B, such drag is for example, by dragging an object over an area of the map with a mouse cursor, ¶ 131, and linking objects depending on the object type, ¶  227)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Mirus; Jan US 20110282873 A1, pertinent for disclosing technology related to semantic communications between mind maps and third party data sources and networks, Abstract and ¶¶ 1, including social networking data sources, ¶ 49.
KOO; Ja Wook et al. US 20150120836 A1, pertinent for disclosing an apparatus for providing a mind map-type online community service (Abstract). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175